                                                                                       l~J




 1                                                                         F M~ ~ 6 2019
 21
                                                                          ~~ .....
 31

 4

 5

 6'                          UNITED STATES DISTRICT COURT
 7~                         CENTRAL DISTRICT OF CALIFORNIA
 8~
        L UNITED STATES OF AMER.~CA,
 9.

1Q                                 Plaintiff,         CASE NO. ~ ~;/~- 33g~
1~                          v.
12                                                     QRDER OF DETENTION
13 ~'    /~1~-er-~ ~01~~~ —(~~+
14                                 Defendant.
15

16~                                                    I.
17          A~ 4n motion ofthe Government in a case allegedly involving:
IS               1.(}    a crime afvialence.
19              2.       an offense with maximum sentence oflife imprisonment or death.
20              3.       a narcotics or controlled substance offense with maximum sentence
21                       often or more years .
22              4.()     any felony -where the defendant has been convicted oftwo or more
23                       prior offenses described above.
24              5.() any felony that is not otherwise a crime of violence that involves a
25                       minor victim, or possession or use ofa firearm or destructive device
26                       or any other dangerous weapon, or a failure to register under 18
a~                       u.s.c § zzso.
28          B.() On motion by the Government /()on Court's own motion, in a case

                              ORIIER OF dETENTION AF!'ER HEARING(fB[J.S.C. §3142(1))

        CR-94(06!07)                                                                         Page 1 of4
~s;J
       ,~ ,   °




                   1                       allegedly involving:
                   2                       On the further allegation by the Government of:
                   3              1.~ a serious risk that the defendant will flee.
                   4              2.() a serious risk that the defendant will:
                   5                    a.()obstruct or attempt to abstn~ctjustice.

                   6                    b.()threaten, injure, or intimidate a prospective witness or juror or .
                   7                          attempt to do so.
                   8          C. The Government~is/(}is not entitled to a rebuttable presumption that no
                   9              condition or combination ofconditions will reasonably assure the defendant's
                  !0              appearance as required and the safety ofany person or the community.


                  12                                                       II.
                  13          A~~         The Gourt finds that no condition or combination of conditions will
                  14                      reasonably assure:
                  15              1. ~       the appearance ofthe defendant as required.
                  16                         andfor
                  17              2.         the safety ofany person or the community.
                  18         B.~ The Court finds that the defendant has not rebutted by suf#icient
                  !9                      evidence to the contrary the presumption provided by statute.
                  20

                  2l                                                      III.
                  22         The Court has considered:
                  23         A. the nature and circumstances ofthe offenses} charged, including whether the
                  24            offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
                  25              victim or a controlled substance,firearm, explosive, or destn~ctive device;
                  26         B. the weight ofevidence against the defendant;
                  27         C. the history and characteristics ofthe defendant; and
                  28 i       D.the nature and seriousness of the danger to any person or to the community.

                                                  QRbER OF DETENTEON AFf'ER FIEAR[NG(18 U.S.C. §3132(1))

                         CR-94(06107)                                                                      Page 2
..   F   ~`   °




                                                                          lY.


                            The Court also has considered all the evidence adduced at the hearing and the
                            arguments andlor statements of counsel, and the Pretrial Services
                            Report/recommendation.


                                                                          1~

                   7'       The Court bases the foregoing findings) on the following:
                   8        A.~Jj         As to flight risk:
                  9
                  1Q
                                                               ' P                                        ~
                  11                                           ~~K ~°
                                                                    1 ~~~ '~
                  12
                  13
                  14
                  15
                  l6        B.(~          As to danger:
                  17
                  18

                  19
                  20

                  21
                  22
                  23

                  24                                                     ~~~

                  25        A.{ ) The Court finds that a serious risk exists that the defendant will:
                  26                   1.{ }obstruct or attempt to obstruct justice.
                  27                   2.{)attempt to/( )threaten, injure or intimidate a witness or juror.
                  28

                                                   ORDER OF DETEN'flON AFTER HEARING(18 U.S.G §3142(1))

                        CR-94(06!07)                                                                          Paga 3 of4
a
        F
            J~   G

    f




                      1             B. The Court bases the foregoing findings} on the following:
                      2

                      3

                      4

                      5

                      6

                      7



                      9                                                        VII.
                     10

                     11             A.IT IS THEREFQRE ORDERED that the defendant be detained prior to trial.
                     12             B. IT IS FURTHER ORDERED that the defendant be committed to the custody
                     13                 ofthe Attorney General fQr confinement in a corrections facility separate, to
                     14 I               the extent practicable, from persons awaiting or serving sentences or being
                     15                 held in custody pending appeal.
                     16             C. iT iS FURTHER ORDERED that the defendant be afforded reasonable
                     t7                 apportutity for private consultation with counsel.
                     18             D. IT IS FURTHER ORDERED that on order ova Court ofthe United States
                     19                 or on request of any a~tomey far the Government,the person in charge ofthe
                     20                 corrections facility in which the defendant is canftned deliver the defendant
                     21                 to a United States marshal for the purpose ofan appearance in connection
                     22                 with a court proceeding.
                     23

                     24

                     25
                            i
                     z6 DATED:
                     z~
                     28

                                                       ORDER OF DETElYTION A~J'ER HEAItLNG(l8 U.S.C. 53142(1})

                                CR•94(ONa7}                                                                      Page 4 of4
